I«*f«*/V
                                ELECTRONIC RECORD




COA#       02-13-00491-CR                        OFFENSE:        29.03


           Dennis Rick Johnson v. The State
STYLE:     ofTexas                               COUNTY:         Tarrant

COA DISPOSITION:       DISM                      TRIAL COURT:    371st District Court



DATE: 11/14/13                    Publish: NO    TC CASE #:      1313690D




                         IN THE COURT OF CRIMINAL APPEALS


          Dennis Rick Johnson v. The State of
STYLE:    Texas                                       CCA#:        it»q-/«j
         PRO SB                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         %6FM ft)*                                    JUDGE:

DATE:        oiliyljwir                               SIGNED:                           PC:

JUDGE:            (Oa UaAs**^                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD